Citation Nr: 0401967	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from November 1951 to March 
1954.  Awards and decorations received included the Combat 
Infantryman Badge.  The veteran died in November 1999.  The 
appellant is the veteran's widow.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

This issue was remanded in June 2001 for further development.  
The case was thereafter returned to the Board.

In March 2003, the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  This opinion 
was rendered in April 2003 and has been associated with the 
record.  A copy was sent to the appellant and her 
representative in November 2003 and they were notified that 
they had 60 days from the date of that letter to respond to 
the VHA opinion.  An Informal Hearing Presentation was 
submitted in December 2003 from the appellant's 
representative.  The case is now before the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  The veteran died in November 1999; according to the death 
certificate, the immediate cause of death was metastatic 
carcinoma of the lung.  A significant condition contributing 
to death but not resulting in the underlying cause was 
chronic obstructive pulmonary disease.  No autopsy was 
performed.  

3.  At the time of his death, the veteran was service 
connected for amputation, left leg, evaluated at 60 percent; 
multiple shell fragment wounds, left thigh and buttock, 
evaluated at 30 percent; absence of both testicles, evaluated 
at 30 percent; shell fragment wound right buttock, evaluated 
at 20 percent; shell fragment wound, right heel, evaluated at 
10 percent; lumbar strain with degenerative disc disease, 
evaluated at 10 percent, and squamous cell carcinoma, left 
leg stump, status post M.O.S. excision, evaluated at 0 
percent.  The combined evaluation was 90 percent.  The 
veteran was also entitled to a total disability rating based 
on individual unemployability due to service connected 
disabilities; special monthly compensation under 38 U.S.C. 
§ 1114, subsection (k), and 38 C.F.R. § 3.350(a) on account 
of the anatomical loss of one foot; and special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), and 
38 C.F.R. § 3.350(a) on account of anatomical loss of a 
creative organ.  

4.  It is not at least as likely as not that the veteran's 
service connected disabilities caused his death.  There is no 
competent medical evidence on file showing any relationship 
between the service connected disabilities and the pathology 
that led to death.

5.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Metastatic carcinoma of the lung 
and chronic obstructive pulmonary disease were first shown 
many years following separation from service.  It is not as 
least as likely as not that a disability that led to the 
veteran's death developed in service nor is it shown to be 
related to any in-service occurrence or event.  A malignant 
tumor was not demonstrated within 1 year of separation from 
active service.




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.312, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all duty to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied as to the claim at issue.  In this regard there has 
been notice as to evidence and information needed to 
substantiate the claim, treatment records have been obtained, 
and there has been a rating decision, a statement of the 
case, and a supplemental statement of the case sent to the 
appellant.  The discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the letters sent to the appellant 
informed her of what evidence she must obtain and which 
evidence VA would seek to obtain.  A letter addressing the 
VCAA requirements was sent to the appellant in July 2001.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the appellant.  Further, it appears that all pertinent 
evidence has been obtained.  Therefore, there is no evidence 
that there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the appellant is 
required to comply with the duty to assist her.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c) (2003).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and tumors, malignant, or of the 
brain or spinal cord or peripheral nerves become manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The veteran's service medical records show that on enlistment 
examination in November 1951, no history of a lung disability 
was reported.  The veteran reported having had whooping 
cough.  On examination, the veteran's lungs and chest were 
clinically evaluated as normal.  On an x-ray report of the 
veteran's chest in April 1953, there was a density overlying 
the clavicle, located in the apex of the left lung.  It 
represented a calcified nodule, the residual of a healed 
chronic inflammatory disease.  The lung fields were otherwise 
clear and the remainder of the chest was within normal 
limits.  There are similar x-ray reports from later in May 
1953 and in July 1953.  On an x-ray report in September 1953, 
the lung fields were clear.  On Physical Evaluation Board 
examination in March 1954, the lungs and chest were 
clinically evaluated as normal, and the chest x-ray in 
February 1954 was within normal limits.

The veteran underwent amputation of the left leg at the knee 
joint in service in 1953 because of wounds incurred in 
action.

By rating action of April 1954, service connection was 
granted for amputation left leg.

In May 1995 and June 1995, the veteran was seen for a cyst of 
the left leg stump, which was diagnosed as squamous cell 
carcinoma.

By rating action of October 1995, service connection was 
granted for squamous cell carcinoma of the left leg stump.

The veteran died in November 1999; on the death certificate, 
the cause of death was listed as metastatic carcinoma of the 
lung, with 1 year as the approximate interval between onset 
and death.  A significant disability contributing to death 
but not resulting in the underlying cause was chronic 
obstructive pulmonary disease.  An autopsy was not performed.  

On private treatment records from October 1999, it was 
indicated that the veteran had treatment in early 1999 for 
lung cancer and then developed metastatic rib disease.  He 
was additionally seen with metastatic adenocarcinoma of the 
lung to the brain. 

At the time of the veteran's death, service connection was in 
effect for amputation, left leg, evaluated at 60 percent; 
multiple shell fragment wounds, left thigh and buttock, 
evaluated at 30 percent; absence of both testicles, evaluated 
at 30 percent; shell fragment wound right buttock, evaluated 
at 20 percent; shell fragment wound, right heel, evaluated at 
10 percent; lumbar strain with degenerative disc disease, 
evaluated at 10 percent, and squamous cell carcinoma, left 
leg stump, status post M.O.S. excision, evaluated at 0 
percent.  The combined evaluation was 90 percent.  The 
veteran was also entitled to a total disability rating based 
on individual unemployability due to service connected 
disabilities; special monthly compensation under 38 U.S.C. 
§ 1114, subsection (k), and 38 C.F.R. § 3.350(a) on account 
of the anatomical loss of one foot; and special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), and 
38 C.F.R. § 3.350(a) on account of anatomical loss of a 
creative organ.  

In March 2003, the Board referred this case with the claims 
folder and all medical records for an expert medical opinion 
from the VHA.  The opinion request set forth the following 
question:  "Is it as least as likely as not (50/50) that the 
metastatic carcinoma of the lung, listed as the cause of the 
veteran's death on the death certificate had its onset in or 
is otherwise etiologically related to the veteran's service?  
As part of this, it should be noted whether it is at least as 
likely as not that the metastatic carcinoma of the lung was 
etiologically related to the squamous cell carcinoma of the 
left leg amputation site for which the veteran was treated in 
1995."  In April 2003, an specialist's opinion from a staff 
physician of a VAMC was as follows:

Please make note that the C-file was 
available for review.  The veteran had an 
amputation of the leg done because of a 
mortar injury while he was on active duty 
when he was in the Korean War in 1953.  
The left knee was disarticulated to form 
a stump.  Then the veteran subsequently 
developed ulceration secondary to the 
lateral area of the stump.  Ultimately he 
developed squamous cell carcinoma in 
1994.  The veteran was treated for that.  
The squamous cell cancer of the skin was 
taken off.  Then the veteran subsequently 
died in November 1999.  The cause of the 
death was given as carcinoma of the lung.  
The veteran was admitted to the hospital, 
and he was diagnosed to have cancer of 
the lung in 1998-1999.  He was treated 
with chemotherapy and radiation.  
Ultimately the veteran developed 
complications from his chemotherapy.  The 
veteran developed acute respiratory 
failure secondary to metastatic non-small 
cell lung cancer.  He had a history of 
chronic obstructive lung disease, 
esophageal reflux disease, and non-
symptomatic carotid artery stenosis.  The 
veteran used to smoke three packs per day 
until he was diagnosed to have cancer of 
the lung.  The non-small cell lung cancer 
spread to his brain.  The veteran 
ultimately died in November 1999.  On 
reviewing all of the medical records and 
the treatment, he had squamous cell 
cancer of the leg which was treated with 
removal of the stump.  Three years down 
the line he developed lung cancer when he 
was admitted with a pleural effusion.  A 
biopsy was done, and he was found to have 
pneumonia.  The veteran was found to have 
non-small cell lung cancer.  He was 
treated with chemotherapy and radiation.  
Subsequently his condition deteriorated 
downward.  He developed acute respiratory 
problems.  He ultimately expired in 
November 1999.  In my opinion it was not 
likely that squamous cell carcinoma of 
the stump was the cause of his death, but 
the veteran developed non-small cell lung 
cancer which ultimately caused 
respiratory failure and metastasis to the 
brain.  The veteran's cause of death was 
from the non-small cell lung cancer.  
Bear in mind that the veteran had a 
history of three packs per day for an 
unknown number of years.  This was the 
cause of this death rather than the 
squamous cell carcinoma of the stump.

The appellant has contended that the service connected 
squamous cell carcinoma of the left leg stump metastasized to 
the veteran's lung and brain and caused his death; and 
alternately that the cause of the veteran's death is related 
to his service.  

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
November 1999 and his service.  There is no competent 
evidence showing a relationship between the veteran's service 
connected disabilities and the cause of his death, as 
indicated in the April 2003 VA opinion.  Further, there is no 
evidence of any disability that was a cause of the veteran's 
death in service or within one year of service.  While the 
veteran was seen with a healed chronic inflammatory disease 
on x-ray of the chest in service, there was no diagnosis of a 
chronic disability of the lungs, including on separation 
examination.  The competent evidence of record shows that the 
veteran was not treated for the disabilities that caused or 
contributed to his death until the 1990s.  

While the appellant's statements would be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As such, the first evidence of the disabilities that caused 
the veteran's death was apparently many years after service 
and there is nothing in the record to suggest a connection 
between these disabilities and the veteran's service as there 
is no showing of continued medical treatment or history of 
treatment.  As such, the Board finds that the preponderance 
of the evidence weighs against the appellant's claim for 
service connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



